                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

HP TUNERS, LLC, a Nevada limited                  )
liability company,                                )
                                                  )
                       Plaintiff,                 ) Civil Action No. 1:18-cv-04670
                                                  )
       vs.                                        ) Hon. John R. Blakey
                                                  )
DEVIN JOHNSON, et al,                             ) Magistrate Judge M. David Weisman
                                                  )
                       Defendants.                )


     RULE 55 MOTION FOR ENTRY OF DEFAULT AGAINST DEVIN JOHNSON

       NOW COMES the Plaintiff, HP TUNERS, LLC (“HPT”), by one of its attorneys,

LOWELL JACOBSON, of Benesch, Friedlander, Coplan & Aronoff, LLP, and in support of its

Motion for Entry of Default pursuant to Federal Rule of Civil Procedure 55, states as follows:

       1.      On April 18, 2019 HPT filed a Fourth Amended Complaint that named Devin

Johnson (“Johnson”) as a Defendant.

       2.      Johnson was duly served with a copy of the Fourth Amended Complaint and

Summons on May 1, 2019 via Private Process Server, as set forth in the attached Affidavit of

Service.

       3.      More than twenty one (21) days have elapsed since Johnson was served, and he

has failed to answer, plead, or otherwise defend any allegations of Plaintiff’s Complaint.

       4.      Johnson’s failure to defend and deny the allegations of Plaintiff’s Complaint

results in those allegations being admitted and Plaintiff therefore moves the Court for the entry of

default against Devin Johnson.
       5.         Plaintiff seeks statutory damages for each act of infringement, which will be

calculated by the Clerk of the Court at the Plaintiff’s request, or the Honorable Judge presiding

over this case.

       WHEREFORE, the Plaintiff respectfully requests that this Court enter an Order of

Default, based on the Affidavit of Lowell D. Jacobson, counsel for the Plaintiff, filed

concurrently with this motion.

Dated this 9th day of July, 2019                    RESPECTFULLY SUBMITTED,
                                                    HP TUNERS, LLC



                                                    By:        /s/ Lowell D. Jacobson
                                                          Kal K. Shah
                                                          Lowell D. Jacobson
                                                          Trevor J. Illes
                                                          BENESCH FRIEDLANDER COPLAN &
                                                            ARONOFF, LLP
                                                          333 West Wacker Drive, Suite 1900
                                                          Chicago, Illinois 60606
                                                          P: 312.212.4949
                                                          F: 312.767.9192
                                                          kshah@beneschlaw.com
                                                          ljacobson@beneschlaw.com
                                                          tilles@beneschlaw.com

                                                          Andrew P. Bleiman
                                                          MARKS & KLEIN
                                                          1363 Shermer Road, Suite 318
                                                          Northbrook, Illinois 60062
                                                          P: 312.206.5162
                                                          andrew@marksklein.com

                                                          Attorneys for HP Tuners, LLC
                                 CERTIFICATE OF SERVICE


       I hereby certify that on July 9, 2019, a copy of Rule 55 Motion for Entry of Default

Against Devin Johnson was filed electronically. Notice of this filing will be sent by operation of

the Court’s electronic filing system to all parties indicated on the electronic filing receipt. Parties

may access this filing through the Court’s CM/ECF system.

       The following counsel will be served via E-Mail and U.S. Mail:

               Joseph C. “Tripp” Peake, III
               Shires Peake & Gottlieb, LLC
               284 N. Main Street
               Alpharetta, Georgia 30009
               jpeake@spgattoneys.com


       The foregoing document will be served on the following parties via U.S. Mail:

               Devin Johnson
               348 S. 43rd Street
               Springfield, Oregon 97478

               Jason Singleton
               3116 Davis Avenue
               Granite City, IL 62040


                                                               /s/ Lowell D. Jacobson
